PER CURIAM.
The point presented on this appeal urges that a defendant who has received a split sentence — a four and a half year prison sentence, with the first year and a half of the sentence to be served in prison and the final three years to be served on probation —cannot, upon violation of probation, be sentenced to more than the remainder of the original sentence. This point has been decided in State v. Jones, 327 So.2d 18 (Fla.1976). See also State v. Holmes, 360 So.2d 380 (Fla.1978).
Affirmed.